DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 06/10/2022 was entered.
Amended claims 1-3, 5, 8-18, and new claims 19-22 are pending in the present application.
Applicant elected previously without traverse of Group I, which is drawn to a codon optimized ribonucleic acid.
Applicant also elected previously the following species without traverse: (i) SEQ ID NO: 17; and (ii) lymphoma as a cancer species.
Claims 8-18 were withdrawn previously from further consideration because they are directed to a non-elected invention.
Accordingly, amended claims 1-3, 5 and 19-22 are examined on the merits herein with the above elected species.

Priority
The present application is a CIP of US application with the Serial Number 15/583,599, filed on 05/01/2017, now US Patent 10,682,401; which is a CIP of US application with the Serial Number 15/114,943, filed on 07/28/2016, now US Patent 9,636,388; which is a 371 of PCT/US2016/033235, filed on 05/19/2016; which claims benefit of the provisional application 62/163,446, filed on 05/19/2015.
	Upon review of the specifications of the above US applications and the provisional application, it is determined that claims drawn to a human codon optimized bacterial ribonucleic acid are only entitled to the filing date of 05/08/2020 of the present application.  This is because there is no written support in any of the aforementioned US applications and provisional application for the concept of a codon optimized ribonucleic acid for expression in human cells.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 1-3, 5 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
In amended independent claim 1, it is unclear what is encompassed by the limitation “wherein the ribonucleic acid encodes a polynucleotide having SEQ ID NO: 14”.  It is noting that SEQ ID NO: 14 is the artificial Streptococcus pyogenes Emm55 566-amino-acid sequence, then how can a polynucleotide comprised of nucleotides have the 566-amino-acid sequence? Clarification is requested because the metes and bounds of the claim are not clearly determined.  For the purpose of a compact prosecution and for prior art purpose below, the examiner will interpret the above limitation to be meant - - wherein the ribonucleic encodes a polypeptide having SEQ ID NO: 14 - -.
Claim 3 recites the limitation "the transformed cell" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and in claim 1 from which claim 3 is dependent upon, there is no recitation of any transformed cell.  Accordingly, which particular transformed cell does Applicant refer to?  Clarification is requested because the metes and bounds of the claim are not clearly determined.
Claim 19 is also indefinite because of the limitation “The human codon optimized ribonucleic acid of claim 2 which has the sequence of SEQ ID NO: 17”.  This is because SEQ ID NO: 17 is the 1707-nucleotide DNA sequence containing T nucleotides (see Sequence Listing), then how can a human codon optimized ribonucleic acid have such DNA sequence?  Normally, a ribonucleic acid sequence contains U nucleotides instead of T nucleotides which are present in a DNA sequence.  Thus, it is unclear what Applicant intends to claim.  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.  Perhaps, Applicant intends to claim - - The human codon optimized ribonucleic acid of claim 2, wherein the template nucleic acid has the sequence of SEQ ID NO:17 - -.  
In claim 22, it is unclear what is encompassed by the limitation “The non-codon optimized ribonucleic acid of claim 21 which has the sequence of SEQ ID NO:13”.  This is because claim 21 is directed specifically to the human codon optimized ribonucleic acid of claim 19, and not to a non-codon-optimized ribonucleic acid.  Thus, it is unclear whether Applicant intends to claim a human codon-optimized ribonucleic acid or a non-codon optimized ribonucleic acid.  Please note that the elected invention for examination is directed to a codon optimized ribonucleic acid.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because a human codon optimized bacterial ribonucleic acid for expression in a transfected human cell of independent claim 1 is still the same human codon optimized bacterial ribonucleic acid in dependent claims 3 and 5 because additional limitations in dependent claims 3 and 5 do not provide further structural details of the human codon optimized bacterial ribonucleic acid of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New claim 22 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because while dependent claim 22 recites the limitation “The non-codon optimized ribonucleic of claim 21”, claim 21 from which claim 22 is dependent upon already recites “The human codon optimized ribonucleic acid of claim 19 which is more stable than a corresponding non-codon optimized ribonucleic acid”; and thus the scope of claim 22 is outside the scope of claim 21 from which it is dependent upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 3 and 5 are still rejected under 35 U.S.C. 103 as being unpatentable over Lawman et al (WO 2018/204234) in view of Fotin-Mleczek et al (US 9,974,845) for the same reasons already set forth in the Non-Final rejection dated 04/14/2022 (pages 5-6).  The same rejection is restated below.
Lawman et al already disclosed an RNA cancer vaccine composition comprising the synthetic mRNA molecule comprising SEQ ID NO: 13 that encodes the immunogenic bacterial protein having SEQ ID NO: 14 that is 100% identical to the sequence of SEQ ID NO: 14 of the present application to be delivered directly intratumorally or  intranodally for treating cancers such as lymphoma or melanoma (see at least the Abstract; particularly paragraphs [0023], [0025] [00107], [00115], [00216]-[00219]; and attached sequence search below). 
Lawman et al did not teach explicitly a codon-optimized ribonucleic acid for expression in human cells (e.g., human lymphoma or human melanoma), wherein the codon-optimized ribonucleic acid expresses the immunogenic bacterial protein having SEQ ID NO: 14.
Before the filing date of the present application (05/08/2020), Fotin-Mleczek et al already disclosed at least a vaccine/inhibitor combination comprising an RNA vaccine comprising at least one RNA comprising at least one open reading frame (ORF) coding for at least one antigen and a composition comprising at least one PD-1 pathway inhibitor, wherein the at least one RNA of the RNA vaccine encoding at least one antigen is codon optimized for the human codon usage for efficient translation and stabilization (see at least the Abstract; particularly col. 11, lines 7-67; col. 46, lines 40-47; and issued independent claim 1).
Accordingly, it would have been obvious for an ordinary skilled artisan before the filing date of the present application to modify the teachings of Lawman et al by also codon optimize the synthetic mRNA molecule comprising SEQ ID NO: 13 that encodes the immunogenic bacterial protein having SEQ ID NO: 14 using human codon usage to be delivered directly intratumorally or  intranodally for treating cancers such as lymphoma or melanoma, in light of the teachings of Fotin-Mleczek et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Fotin-Mleczek et al already taught an RNA vaccine comprising at least one RNA comprising at least one open reading frame (ORF) coding for at least one antigen, wherein the at least one RNA of the RNA vaccine encoding at least one antigen is codon optimized for the human codon usage for efficient translation and stabilization, particularly for treating a human patient with lymphoma and/or melanoma.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lawman et al and Fotin-Mleczek et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified codon-optimized RNA for expression in human cells resulting from the combined teachings of Lawman et al and Fotin-Mleczek et al is indistinguishable and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
Applicant’s arguments related to the above 103 rejection in the Amendment filed on 06/10/2022 (pages 6-13) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below. 
Applicant argued basically that modifications used in the Fotin-Mleczek reference for mammalian gene would be different from codon optimizations on a bacterial gene, and it is not clear if how, how much, or where in the Gallus RNA of the Fotin-Mleczek reference is human codon optimized in addition to numerous other disclosed modifications.  Additionally, Applicant argued that the Fotin-Mleczek RNA was active as a vaccine only after it was modified to stably express a tumor antigen after transfecting a mammalian cell while the Lawman RNA was already active as a vaccine, and Applicant’s objective was to improve expression of a streptococcal polypeptide in mammalian cancer cells by humanizing the RNA codons.  Applicant also argued that Applicant’s codon humanization modifications were different from the modifications exemplified in the RNA sequence encoding a mammalian tumor antigen of Fotin-Mleczek reference.  Specifically, Applicant’s mRNA design did not use any of the steps used in Fotin-Mleczek such as: (i) increase the % of G and C nucleotides, (ii) substitute codons from the original sequence for the ones most frequently found in human proteins, iii) add untranslated regions 5’ and 3’, among many others.  Instead Applicant chose 3 codon optimization algorithms, two of which assume that, like Fotin-Mleczek, codons found most frequently in human genes are optimal with respect to efficiency and resultant protein yield, and the JCat uses a codon optimization table based only on human genes with the highest levels of protein expression which is a different rationale from other optimization strategies.  Additionally, Applicant’s mRNA design strategy includes substitution of uridine with N1-methylpseudouridine.  Applicant also argued that codon optimization is unpredictable as evidenced by the publication of Mauro et al (Trends Mol Med 20:604-613, 2014) which stated “codon-optimization may not provide the optimal strategy for increasing protein production and may decrease the safety and efficacy of biotech therapies” (Abstract).  Accordingly, based on the teachings of Mauro et al, Applicant argued that one of ordinary skill in the art would not conclude that codon optimization of a streptococcal polypeptide gene sequence would be effective in improving expression in a human cancer cell by using any of the modifications used by Fotin-Mleczek, and even if a bacterial codon is humanized, one cannot predict what amount of humanization would have beneficial results in a mammalian cell.  While Applicant recognizes that an ordinary skilled artisan would have the technical skill to prepare a codon optimized ribonucleic acid, Applicant traverses that one of skill in the art would have a reasonable expectation of success in identifying codon modifications applicable for optimization of a bacterial RNA in human cells and modifying codons in select areas of the molecule, with the expectation of significant increased expression of SEQ ID NO:14 and stability in human cells to meet commercial requirements based on the Fotin-Mleczek reference.  Applicant further argued that Applicant’s results were not predictable as shown by the results shown in Figures 14A-B and 15A-B in the application, showing the JCat-optimized mRNA generated a higher level of Emm55 protein compared to the frequency-based algorithms like those employed by Fotin-Mleczek, as well as the N1-methylpseudouridine substituted mRNA was unexpectedly superior to wildtype in B16-F10 cell line (Figure 14B).
First, the instant claims encompass any human codon optimized bacterial ribonucleic acid for expression in a transfected human cell, as long as the ribonucleic acid encodes SEQ ID NO: 14 (the artificial Streptococcus pyogenes Emm55 566-amino-acid sequence).  The claimed human codon optimized bacterial ribonucleic acid does not require how much and/or where in the sequence of the ribonucleic acid is human codon-optimized, and/or it is human codon-optimized via any particular human codon optimization algorithms, let alone the specific JCat algorithm that Applicant used to obtain the results shown in Figures 14A-B and 15A-B of the application.  Moreover, the claimed human codon optimized bacterial ribonucleic acid also does not require to possess any significant increased expression of SEQ ID NO:14 and stability in human cells to meet any commercial requirements.  Furthermore, none of the claims requires that a human codon optimized bacterial ribonucleic acid comprising any modified ribonucleotide/ribonucleoside, let alone the N1-methylpseudouridine. 
Second, it is apparent that Applicant did not consider the specific combined teachings of Lawman et al and Fotin-Mleczek et al as set forth in the above 103 rejection, and instead considered each of the cited references in total isolation one from the other.
Third, there is no teaching away whatsoever by the Mauro publication that was cited by Applicant.  The statement “codon-optimization may not provide the optimal strategy for increasing protein production and may decrease the safety and efficacy of biotech therapies” is not relevant for the instant claims which are directed to a composition that is drawn to any human codon optimized bacterial ribonucleic acid encoding SEQ ID NO:14 for expression in a transfected human cell; and not to a treatment method requiring any particular efficacy and/or an optimal method/strategy.  The Mauro publication also did not teach that codon optimization is unpredictable in general for expression in a transfected cell.  Applicant even recognizes that an ordinary skilled artisan would have the technical skill to prepare a codon optimized ribonucleic acid, and that Fotin-Mleczek et al already disclosed at least an RNA vaccine comprising at least one RNA comprising at least one open reading frame (ORF) coding for at least one antigen, wherein the at least one RNA of the RNA vaccine encoding at least one antigen is codon optimized for the human codon usage for efficient translation and stabilization (see at least issued claims 1-10).  Moreover, before the effective filing date of the present application (05/08/2020), Von Der Mulbe et al (US 2005/0032730) already disclosed pharmaceutical compositions containing a stabilized mRNA codon-optimized for translation in its coding regions (e.g., an mRNA encoding an antigen for vaccination against a pathogenic organism such as a virus, a bacterium, or a protozoan) (Abstract; particularly paragraphs [0030]-[0032], [0053], [0064]; and Examples 1-4).  Additionally, Narayanan et al (WO 2018/175783) also taught a bacterial vaccine (e.g., a Streptococcal vaccine) comprising at least one RNA polynucleotide having an open reading frame encoding at last one mutated bacterial antigenic polypeptide, wherein the RNA polynucleotide is codon optimized for transfection into a mammalian host (e.g., a human host) (see at least Abstract; particularly page 19, line 31 continues to line 32 on page 20; and page 61, lines 10-13).  Thus, there is nothing that is “unpredictable” about human codon-optimization of a bacterial ribonucleic acid encoding SEQ ID NO:14 for expression in a transfected human cell in this instance.  Please also note that the standard under 35 U.S.C. is a “reasonable” expectation of success.
Fourth, with respect to Applicant’s “unpredictable” results shown in Figures 14A-B and 15A-B in the application, it is noting that they are related specifically to bacterial ribonucleic acids encoding SEQ ID NO: 14 that have been human codon-optimized via the JCat algorithm and/or containing the N1-methylpseudouridines.  However, the instant claims are not restricted to those ribonucleic acids, and that none of the instant claims requires any human codon-optimized bacterial ribonucleic acid comprising any N1-methylpseudouridine.  
 
Conclusion
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633      

BFU52510 standard; mRNA; 1851 BP.
Bacteria modified M-like protein (emmL) mRNA, SEQ ID 13 #1.
WO2018204234-A1.


Alignment Scores:
Length:                 1851   
Score:                  2793.00        Matches:       566    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     60             Gaps:          0      



Qy          1 MetAlaLysAsnThrThrAsnArgHisTyrSerLeuArgLysLeuLysThrGlyThrAla 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        139 AUGGCUAAAAAUACCACGAAUAGACACUAUUCGCUUAGAAAAUUAAAAACAGGAACGGCU 198

Qy         21 SerValAlaValAlaLeuThrValLeuGlyThrGlyLeuValAlaGlyGlnThrValLys 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        199 UCAGUAGCAGUAGCUUUGACUGUUUUAGGGACAGGACUGGUAGCAGGGCAGACAGUAAAA 258

Qy         41 AlaSerGlnThrGluProSerGlnThrAsnAsnArgLeuTyrGlnGluArgGlnArgLeu 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        259 GCAAGCCAAACAGAACCAUCUCAGACCAAUAACAGAUUAUAUCAAGAAAGACAACGUUUA 318

Qy         61 GlnAspLeuLysSerLysPheGlnAspLeuLysAsnArgSerGluGlyTyrIleGlnGln 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        319 CAGGAUUUAAAAAGUAAGUUUCAAGACCUGAAAAAUCGUUCAGAGGGAUACAUUCAGCAA 378

Qy         81 TyrTyrAspGluGluLysAsnSerGlySerAsnSerAsnTrpTyrAlaThrTyrLeuLys 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        379 UACUACGACGAAGAAAAGAACAGUGGAAGUAACUCUAACUGGUACGCAACCUACUUAAAA 438

Qy        101 GluLeuAsnAspGluPheGluGlnAlaTyrAsnGluLeuSerGlyAspGlyValLysLys 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        439 GAAUUAAAUGACGAAUUUGAACAAGCUUAUAAUGAACUUAGUGGUGAUGGUGUAAAAAAA 498

Qy        121 LeuAlaAlaSerLeuMetGluGluArgValAlaLeuArgAspGluIleAspGlnIleLys 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        499 UUAGCUGCAAGUUUGAUGGAAGAAAGAGUCGCUUUAAGAGACGAAAUCGAUCAGAUUAAG 558

Qy        141 LysIleSerGluGluLeuLysAsnLysLeuArgAlaLysGluGluGluLeuLysAsnLys 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        559 AAAAUAUCAGAAGAAUUAAAAAAUAAGCUGAGAGCAAAAGAAGAAGAAUUAAAAAAUAAA 618

Qy        161 LysGluGluArgGluLeuGluHisAlaAlaTyrAlaAlaAspAlaLysLysHisGluGlu 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        619 AAAGAGGAACGUGAGCUUGAGCAUGCUGCCUAUGCAGCAGAUGCAAAGAAACAUGAAGAA 678

Qy        181 TyrValLysSerMetSerLeuValLeuMetAspLysGluGluGluArgHisLysLeuGlu 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        679 UAUGUCAAAUCCAUGUCUCUCGUACUAAUGGAUAAAGAAGAGGAGCGUCAUAAACUAGAG 738

Qy        201 GlnSerLeuAspThrAlaLysAlaGluLeuValLysLysGluGlnGluLeuGlnLeuVal 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        739 CAAUCAUUAGACACGGCUAAAGCUGAGCUUGUUAAAAAAGAGCAAGAGUUACAGUUAGUC 798

Qy        221 LysGlyAsnLeuAspGlnLysGluLysGluLeuGluAsnGluGluLeuAlaLysGluSer 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        799 AAAGGCAAUCUAGAUCAAAAAGAAAAAGAACUAGAAAAUGAAGAGCUAGCGAAAGAAAGU 858

Qy        241 AlaIleSerAspLeuThrGluGlnIleThrAlaLysLysAlaGluValGluLysLeuThr 260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        859 GCUAUUAGUGAUUUGACUGAGCAGAUUACUGCUAAGAAGGCUGAAGUAGAAAAAUUAACU 918

Qy        261 GlnAspLeuAlaAlaLysSerAlaGluIleGlnGluLysGluAlaGluLysAspArgGln 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        919 CAAGAUUUAGCUGCUAAGUCUGCUGAAAUUCAGGAAAAAGAAGCUGAAAAAGAUCGCCAA 978

Qy        281 GlnHisMetTyrGluAlaPheMetSerGlnTyrLysGluLysValGluLysGlnGluGln 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        979 CAGCAUAUGUACGAAGCGUUUAUGAGCCAGUACAAAGAAAAAGUUGAGAAACAAGAGCAA 1038

Qy        301 GluLeuAlaLysLeuLysGlnLeuGluThrIleAsnAsnAsnLeuLeuGlyAsnAlaLys 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1039 GAGCUUGCUAAGCUAAAACAACUUGAAACCAUCAACAACAAUCUAUUAGGUAAUGCUAAG 1098

Qy        321 AspMetIleAlaLysLeuSerAlaGluAsnGluGlnLeuAlaSerAspLysAlaLysLeu 340
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1099 GAUAUGAUAGCUAAGUUGUCUGCUGAAAAUGAACAAUUAGCAAGCGACAAAGCAAAACUU 1158

Qy        341 GluGluGlnAsnLysIleSerGluAlaSerArgLysGlyLeuArgArgAspLeuAspAla 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1159 GAAGAACAAAACAAGAUUUCAGAAGCGAGCCGUAAAGGUCUUCGUCGUGACUUGGACGCA 1218

Qy        361 SerArgGluAlaLysLysGlnValGluLysAspLeuAlaAsnLeuThrAlaGluLeuAsp 380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1219 UCACGUGAAGCUAAGAAACAAGUUGAAAAAGAUUUAGCAAACUUGACUGCUGAACUUGAU 1278

Qy        381 LysValLysGluAspLysGlnIleSerAspAlaSerArgLysGlyLeuArgArgAspLeu 400
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1279 AAGGUUAAAGAAGAUAAACAAAUUUCAGACGCAAGCCGUAAAGGUCUUCGUCGUGACUUG 1338

Qy        401 AspAlaSerArgGluAlaLysLysGlnValGluLysAlaLeuGluGluAlaAsnSerLys 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1339 GACGCAUCACGUGAAGCUAAGAAACAAGUUGAAAAAGCUUUAGAAGAAGCAAACAGCAAA 1398

Qy        421 LeuAlaAlaLeuGluLysLeuAsnLysGluLeuGluGluSerLysLysLeuThrGluLys 440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1399 UUAGCGGCUCUUGAAAAACUUAACAAAGAGCUUGAAGAAAGCAAGAAAUUAACAGAAAAA 1458

Qy        441 GluLysAlaGluLeuGlnAlaLysLeuGluAlaGluAlaLysAlaLeuLysGluGlnLeu 460
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1459 GAAAAAGCUGAGCUACAAGCGAAACUUGAAGCAGAAGCAAAAGCACUCAAAGAACAAUUA 1518

Qy        461 AlaLysGlnAlaGluGluLeuAlaLysLeuArgAlaGlyLysAlaSerAspSerGlnThr 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1519 GCGAAACAAGCUGAAGAACUUGCAAAACUAAGAGCUGGAAAAGCAUCAGACUCACAAACC 1578

Qy        481 ProAspAlaLysProGlyAsnLysValValProGlyThrGlyGlnAlaProGlnAlaGly 500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1579 CCUGAUGCAAAACCAGGAAACAAAGUUGUUCCAGGUACAGGUCAAGCACCACAAGCAGGC 1638

Qy        501 ThrLysProAsnGlnAsnLysAlaProMetLysGluThrLysArgGlnLeuProSerThr 520
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1639 ACAAAACCUAACCAAAACAAAGCACCAAUGAAGGAAACUAAGAGACAGUUACCAUCAACA 1698

Qy        521 GlyGluAlaAlaAsnProPhePheThrAlaAlaAlaLeuThrValMetAlaThrAlaGly 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1699 GGUGAAGCAGCUAAUCCAUUCUUUACAGCGGCAGCCCUUACUGUUAUGGCAACAGCUGGA 1758

Qy        541 ValAlaAlaValValLysArgLysGluGluAsnGluAlaGluPheCysArgTyrProSer 560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1759 GUAGCAGCAGUUGUAAAACGCAAAGAAGAAAACGAAGCUGAAUUCUGCAGAUAUCCAUCA 1818

Qy        561 HisTrpArgProArgLeu 566
              ||||||||||||||||||
Db       1819 CACUGGCGGCCGCGACUC 1836